UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Lucas Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0417780 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6800 West Loop South, Suite 415 Bellaire, Texas 77401 (713) 528-1881 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) William A. Sawyer President and Chief Executive Officer Lucas Energy, Inc. 6800 West Loop South, Suite 415 Bellaire, Texas 77401 (713) 528-1881 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David A. Pentlow Katten Muchin Rosenman LLP 575 Madison Avenue New York, NY 10022 (212) 940-6412 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. [ ] If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a registration statement to General Instructions I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. [ ] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b -2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x CALCULATION OF REGISTRATION FEE Proposed Maximum Amount to be Offering Price Proposed Aggregate Maximum Offering Amount of Title of Each Class of Securities to Be Registered (1) Registered Per Unit Price (2 ) Registration Fee Common Stock, par value $.001 per share (3 ) (3 ) (3 ) (3 ) Warrants (3 ) (3 ) (3 ) (3 ) Units (3 ) (3 ) (3 ) (3 ) Total $ 10,000,000 $ 713.00 (1) There are being registered hereunder such indeterminate number of shares of common stock, such indeterminate number or amount of Units and such indeterminate number or amount of Warrants as shall have an aggregate initial offering price not to exceed $10,000,000. Any aggregate initial public offering price of all securities issued pursuant to this Registration Statement will equal $10,000,000. Any securities registered hereunder may be sold separately or as units with other securities registered hereunder. The proposed maximum initial offering price per unit will be determined, from time to time, by the Registrant in connection with the issuance by the Registrant of the securities registered hereunder. There are also being registered hereunder an indeterminate number of shares of common stock as shall be issuable upon conversion, exchange or exercise of any securities that provide for that issuance. In addition, pursuant to Rule 416 under the Securities Act, the securities being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2) The proposed maximum aggregate offering price has been estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended, or the Securities Act. (3) Not required to be included in accordance with General Instruction II.D. of Form S-3. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission acting pursuant to said Section 8(a), may determine. 2 1 TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 3 SUMMARY 4 FORWARD-LOOKING STATEMENTS 6 RISK FACTORS 7 WHERE YOU CAN FIND MORE INFORMATION 12 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 13 USE OF PROCEEDS 14 DILUTION 14 DESCRIPTION OF CAPITAL STOCK 15 DESCRIPTION OF WARRANTS 19 DESCRIPTION OF UNITS 20 PLAN OF DISTRIBUTION 22 LEGAL MATTERS 24 EXPERTS 24 2 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we have filed with the Securities and Exchange Commission under a shelf registration process. This prospectus provides you with a gen eral description of the offered securities. Each time we use this prospectus to offer securities, a prospectus supplement will be provided and, if applicable, a pricing supplement that will describe the specific terms of the offering. The prospectus supplement and any pricing supplement may also add to, update or change the information contained in this prospectus. Please carefully read this prospectus, the prospectus supplement and any pricing supplement, in addition to the information contained in the documents we refer to under the heading Where You Can Find More Information. 3 SUMMARY This is only a summary and does not contain all the information that may be important to you. You should carefully read the more detailed information contained in this prospectus, together with the additional information described in this prospectus under the headings Where You Can Find More Information and Incorporation of Certain Documents by Reference. General Lucas is an independent oil and gas company based in Houston, Texas. We have approximately 15,000 gross and 12,000 net acres of oil and gas properties leased in south central Texas primarily in the Gonzales County and Wilson County. Most of our acreage is held by production from wells in the Austin Chalk formation. We currently hold approximately 2.24 million barrels of oil equivalent of proved Austin Chalk formation reserves, net to our interest. We currently operate 32 producing wells with approximately 100  135 barrels of net oil production per day. The vast majority of our revenues are derived from the sale of the oil that we produce from our wells with some ancillary revenue from associated natural gas produced and sold. Our lease acreage is located in the middle of the new Eagle Ford Trend. Our focus and strategy is to acquire underperforming oil and gas properties primarily through the acquisition of shut-in wells, plugged and abandoned wells or wells with marginal production which are core to our growth strategy and execution of our business plan. We actively seek out opportunities to acquire wells located in mature oil fields that we believe are underdeveloped or have potential to recover significant oil reserves that are still in place. In many instances the fields that we target have lost some or all of the reservoir pressure required to drive the oil through the overlying rock and sand and into the well bores of the producing wells, or they have experienced mechanical problems. Most of the acquisition prospects that we conduct initial screening on are sourced directly by our senior management or specialized third-party consultants with local area knowledge. We seek to restore or increase production from acquired wellbores through workovers, treatments or other stimulation and production enhancement procedures that are ordinary practice in the oil and gas industry. Our procedures include the installation of new or good used equipment on the well; cleaning out the well with open ended tubing, tubing with a bit, or tubing with a mule shoe; treating the well with acid, soapy water, or other proprietary chemicals sourced from third parties; and the re-entry of a plugged and abandoned well. Our acquisition and production restoration of existing wellbores initiatives enables us to generate near term cash flows and enables us to hold the oil and gas leases for future development. We have conducted engineering on a program to drill new horizontal lateral holes from existing vertical well-bores or offset locations that we have already leased. The purpose of these laterals are to provide more aerial access to the formation in order to increase the flow rate and to recover additional oil and gas reserves not recoverable from the existing vertical (straight) holes. Our proved reserves as of April 1, 2009 1 are set forth below: Natural Oil Gas Proved Reserves (Bbls) (Mcf) Developed Producing 218,200 67,510 Developed Non Producing 11,900 - Undeveloped 2,008,760 - Total March 31, 2009 2,238,860 67,510 All references herein to we, us or our refer to Lucas Energy, Inc. 1 Forrest A. Garb & Associates, Inc. report entitled Est imated Reserves and Future Net Revenue as of April 1, 2009 Attributable to Interests Owned by Lucas Energy Inc. in Certain Properties Located in Texas (SEC Case). 4 Recent Oil and Gas Activities In this prospectus we are incorporating by reference information that we file with the SEC, which means that we are disclosing important information to you by referring to various documents that we have filed with the SEC, and information and documents to be filed in the future with the SEC that will automatically update and supersede information previously filed. The following is an update to our oil and gas activities that have occurred since our quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2009 (filed with the SEC on November 16, 2009). Our future filings on Form 10-Q, Form 10-K, Form 8-K and other periodic reports will replace and supersede the update on our oil and gas activities provided below. LEI 2009-II Capital Program We kicked off our LEI 2009-II capital program in late July 2009. The program is being conducted through a capital working interest participation in the program with two parties. On party bought into and acquired an eighty percent (80%) working interest (before payout) in a six well program and bears 80% of the capital costs incurred in the program. The other participant has a ten percent (10%) working interest that is carried by Lucas through the tanks. We retained a 10% working interest, in the six well program prior to payout, and have an additional 10% back in after payout to the 80% working interest participant (or a total 20% working interest, after payout to the 80% working interest participant). We are the operator of all wells in the program. Through November 30, 2009 a total of approximately $2.412 million has been expended in the LEI 2009-II capital program, with our share of the capital costs totaling approximately $482,400. Through November 2009 sales of crude oil production have occurred from three wells. In addition to the Austin Chalk target formation, we have been able to test and assess the production potential of the Buda and Eagle Ford formations. The three remaining wells are in various stages of completion, chemical stimulation, treatment and dewatering. Wilson County Leases and Wellbore Acquisitions We have entered into an agreement with El Tex Petroleum, LLC (the Seller) that provides for our acquisition of approximately 2,771 gross oil and gas lease acreage (approx. 2,078 acres net to our interest) located in Wilson County, Texas. The leases have eight shut-in or plugged wellbores which are similar to our existing wellbores that are located principally in Gonzales County, Texas, that we believe are good candidates for restoration and revitalization procedures. The leasehold, wellbore and surface equipment acquisition price totals approximately $1.0 million with approximately $490,000 of the consideration comprised from the issuance of Lucas common stock, $500,000 in assumption of debt and $68,000 in cash. A director in Lucas holds greater than 5% in the Seller and pursuant to NYSE Amex exchange rules the issuance of common shares to the Seller must be approved by our shareholders. The note holder of the debt assumed is a director of Lucas, and we expect to extinguish the debt through the issuance of shares of common stock, which must also be approved by our shareholders. The aforementioned share issuances will be submitted to our shareholders for their approval at our next annual shareholder meeting. Working Interest Acquisition in Three Previously Non-operated Wells We held nominal non-operating working interests in three wells located in Gonzales County, Texas (i.e., Rozella Kifer No. 1, Louis Zavadil No. 1 and Ali-O No. 1) of approximately 10% which were operated by Savoy Energy Corporation (Savoy). The wells had not produced commercial quantities of production for several months. We have increased our working interest in the wells through the acquisition of an incremental 22.5% from the secured debt holder of one working interest owners interests in the wells through the issuance of 220,000 shares of common stock (valued at $165,000), and an incremental 16% from Savoy in exchange for amounts due us by Savoy. In connection with increasing our working interests in the three wells, we assumed operatorship of the wells effective November 1, 2009, and are restoring the wells to production. Executive Office Our principal executive office is located at 6800 West Loop South, Suite 415, Bellaire, Texas 77401, our telephone number is (713) 528-1881 and our website is http://www.lucasenergy.com. Please note that information contained in our website, whether currently posted or posted in the future, is not a part of this prospectus or the documents incorporated by reference in this prospectus. 5 FORWARD-LOOKING STATEMENTS Certain information included in this prospectus, other reports filed by us under the Exchange Act and any other written or oral statement by or on our behalf contain forward-looking statements and information that are based on managements beliefs, expectations and conclusions, drawn from certain assumptions and information currently available. The Private Securities Litigation Act of 1995 encourages the disclosure of forward-looking information by management by providing a safe harbor for such information. This discussion includes forward
